Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 11/12/2021, which has been entered and made of record. 

Response to Arguments
Rejections - 35 USC § 112
The rejection of the claim(s) under 35 USC § 112 (b) is withdrawn, as necessitated by amendment.

Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 7, 9 – 10, 12 – 15 and 17 are pending. Claims 1 – 7, 9 – 10, 12 – 15 and 17 are considered below.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7, 9 – 10, 12 – 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xiaoming (US-20200265219-A1, hereinafter simply referred to as Liu) in view of Xu, Lingling (US-20200125836-A1, hereinafter simply referred to as Xu).

Regarding independent claim 1, Liu teaches:
A domain adaptation-based object recognition apparatus (See at least Liu, ¶ [0036], FIG. 1, "…system 100…") comprising: a memory (See at least Liu, ¶ [0036], FIG. 1, "…memory 106…") configured to store a domain adaptation-based object recognition program (See at least Liu, ¶ [0036], FIG. 1, "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…"); and a processor (See at least Liu, ¶ [0036], FIG. 1, "…processor 104…") configured to execute the program, wherein the processor learns a generative model (e.g., a generative adversarial network ("GAN") in Liu) for generating a feature or an image similar to a gallery image (e.g., images from multi-PIE database in Liu) on the basis of domain adaptation in association with an input probe image (See at least Liu, ¶ [Abstract, 0009, 0036], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…") and learns an object recognition classification model by using a learning database (e.g., database in Liu) corresponding to the gallery image and the input probe image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…"), thereby performing object recognition using the input probe image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…").
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Liu does not expressly disclose the concept of wherein the processor performs error calculation on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information.
(e.g., error function in Xu) on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image (See at least Xu, ¶ [0092 – 0096], FIGS. 2 – 6, "…extracting feature A of the simulation image and feature B of the non-halftone training samples by adopting a pre-trained face recognition model, and obtaining a fifth error function (i_loss) according to the feature A and the feature B…and the fine features extracted by the face recognition model can reflect the feature difference between the simulation image and the non-halftone training sample…" – "…the face recognition model extracts the features of the simulation image by inputting the simulation image into the face recognition model, and extracting the features of the simulation image by the pre-trained face recognition model…") to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information (See at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6, "…extracting feature A of the simulation image and feature B of the non-halftone training samples by adopting a pre-trained face recognition model, and obtaining a fifth error function (i_loss) according to the feature A and the feature B…and the fine features extracted by the face recognition model can reflect the feature difference between the simulation image and the non-halftone training sample…" – "…the face recognition model extracts the features of the simulation image by inputting the simulation image into the face recognition model, and extracting the features of the simulation image by the pre-trained face recognition model…", "…The error functions in two different dimensions can both reflect the errors of the discrimination result obtained by the Generative Adversarial Networks discriminator when discriminating. Therefore, these two error functions can be used to update the network parameters in the Generative Adversarial Networks discriminator.  Because these two error functions represent error functions in different dimensions, combining gan_d_loss and i_loss can achieve very excellent training effect, making the discrimination ability of the updated Generative Adversarial Networks discriminator stronger, and further improving the ability of the Generative Adversarial Networks generator to generate simulation images, until the Generative Adversarial discrimination network is in a wild guess stage (the discrimination probability is 50%)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the processor performs error calculation on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information as disclosed in the device of Xu to modify the known and similar device of Liu for the desirable and advantageous purpose of making the discrimination ability of the updated Generative Adversarial Networks discriminator stronger, and further improving the ability of the Generative Adversarial Networks generator to generate simulation images, until the Generative Adversarial discrimination network is in a wild guess stage making it difficult to distinguish between the simulation images generated by the Generative Adversarial Networks generator and the non-halftone training samples, as discussed in Xu (See ¶ [0105]); thereby, helping to improve the overall system robustness by making the discrimination ability of the updated Generative Adversarial Networks discriminator stronger, and further improving the ability of the Generative Adversarial Networks generator to generate simulation images, until the Generative Adversarial discrimination network is in a wild guess 

Regarding independent claims 7 and 13, Liu teaches:
A domain adaptation-based object recognition method (See at least Liu, ¶ [0045], FIG. 2, "…process 200…") comprising: step (a) of collecting an object image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); step (b) of learning a style of a gallery image to learn a generative model (e.g., a generative adversarial network ("GAN") in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); step (c) of learning a classification model by using personal information (e.g., biometric applications in Liu) requiring previous registration (e.g., identity representations stored in the database in Liu) for object recognition (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"); and step (d) of recognizing an object included in an image by using the generative model and the classification model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…");
(e.g., large-pose database in Liu) (See at least Liu, ¶ [0047, 0073, 0086, 0088, 0092, 0109], FIGS. 1 – 3, "…a trained DR-GAN may be applied to generate an identity representation of the object. This step may include extracting the identity representation, in the form of features or feature vectors…", "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…"). 
Liu teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Liu does not expressly disclose the concept of wherein the processor performs error calculation on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information.
Nevertheless, Xu teaches the concept of wherein the processor performs error calculation (e.g., error function in Xu) on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image (See at least Xu, ¶ [0092 – 0096], FIGS. 2 – 6, "…extracting feature A of the simulation image and feature B of the non-halftone training samples by adopting a pre-trained face recognition model, and obtaining a fifth error function (i_loss) according to the feature A and the feature B…and the fine features extracted by the face recognition model can reflect the feature difference between the simulation image and the non-halftone training sample…" – "…the face recognition model extracts the features of the simulation image by inputting the simulation image into the face recognition model, and extracting the features of the simulation image by the pre-trained face recognition model…") to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information (See at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6, "…extracting feature A of the simulation image and feature B of the non-halftone training samples by adopting a pre-trained face recognition model, and obtaining a fifth error function (i_loss) according to the feature A and the feature B…and the fine features extracted by the face recognition model can reflect the feature difference between the simulation image and the non-halftone training sample…" – "…the face recognition model extracts the features of the simulation image by inputting the simulation image into the face recognition model, and extracting the features of the simulation image by the pre-trained face recognition model…", "…The error functions in two different dimensions can both reflect the errors of the discrimination result obtained by the Generative Adversarial Networks discriminator when discriminating. Therefore, these two error functions can be used to update the network parameters in the Generative Adversarial Networks discriminator.  Because these two error functions represent error functions in different dimensions, combining gan_d_loss and i_loss can achieve very excellent training effect, making the discrimination ability of the updated Generative Adversarial Networks discriminator stronger, and further improving the ability of the Generative Adversarial Networks generator to generate simulation images, until the Generative Adversarial discrimination network is in a wild guess stage (the discrimination probability is 50%)…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the processor performs error calculation on the basis of a face identification (ID) classification result based on preprocessing and feature extraction using the gallery image to allow a face ID classifier to repeatedly perform learning while simultaneously learning a style of the gallery image and learning the generative model without losing ID information as disclosed in 

Regarding dependent claim 2, Liu modified by Xu above teaches:
wherein the processor performs preprocessing (e.g., first performing image synthesis in Liu) on the basis of feature information about an object to build the learning database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 3, Liu modified by Xu above teaches:
wherein the processor performs preprocessing by using the learning database and an external image database unregistered in a gallery (e.g., image datasets obtained from Multi-PIE, CFP, and IJB-A databases in Liu) to generate the generative model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 4, Liu modified by Xu above teaches:
wherein the processor classifies an image source (e.g., a class label may be fed to generate images conditioned on the class label in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), generates a new image based on domain adaptation (e.g. FIG. 2 #208 of Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), and determines an (e.g., predicting face identity and pose in Liu), thereby learning a style of the gallery image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 5, Liu modified by Xu above teaches:
wherein the processor allows an object identification (ID) classifier (e.g., GANs are generalized to learn a discriminative classifier…and classify the images as disclosed in Liu) to learn by performing preprocessing and feature extraction (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu) on the learning database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6)., thereby learning the object recognition classification model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 6, Liu modified by Xu above teaches:
wherein the processor detects an object region from an input image received (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6) thereby, generates a new image or feature similar to the gallery image from the input image by using the generative model (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), and performs feature extraction on the generated new image by using the object recognition classification model (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu), thereby obtaining identification (ID) information about the object (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 9, Liu modified by Xu above teaches:
wherein the generative model learning unit learns a face image generative model by using the gallery face image database and an external face image database (e.g., system 100 may communicate with databases 114 wirelessly or via a communications network in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claims 10 and 15, Liu modified by Xu above teaches:
wherein the generative model learning unit determines whether an input image is included (e.g., determine a pose of the object in received images in Liu) in the gallery face image database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), generates a new face image similar to a style of a learned gallery face image (e.g., processor 104 may then produce one or more feature vectors corresponding to the identity representation in Liu), and (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claims 12 and 17, Liu modified by Xu above teaches:
wherein the recognition verifier detects an object region from each frame obtained from a video input (e.g., video feeds/frames in Liu) (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), generates a new image or feature by using the generative model so that an input face image is similar to a gallery face image (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6), and performs feature extraction (e.g., extracting the identity representation, in the form of features or feature vectors by the trained GAN in at least ¶ [0047] of Liu) and matching (e.g., the processor 104 may retrieve images, and input them into one or more encoders of a DR-GAN in order to produce feature vectors for comparison of Liu) by using the classification model (e.g., large-pose database, IJB-A includes 5, 396 images and 20, 412 video frames for 500 subjects in Liu), thereby obtaining identification (ID) information (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, 8, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).

Regarding dependent claim 14, Liu modified by Xu above teaches:
wherein the step (a) comprises performing preprocessing on the object image by using feature point information (e.g., feature vectors may be weighted based on learned coefficients in Liu) and builds a gallery face image database (See at least Liu, ¶ [Abstract, 0009, 0036, 0073, 0086, 0092, 0109], FIGS. 1 – 3, "…the method includes receiving an image depicting a subject to be identified, and applying a trained Disentangled Representation learning-Generative Adversarial Network (DR-GAN) to the image to generate an identity representation of the subject…", "…the present framework can utilize single or multiple as input to learn an identity representation of a subject, as well as perform image synthesis…", "…memory 106 may be configured to carry out steps for face, and other feature or object recognition…", "…learnt representation f(x) can preserve more discriminative identity information…with a separate pose code as input to G.sub.dec, G.sub.enc may be trained to disentangle the pose variation from f(x). That is, f(x) encodes as much identity information as possible, but using as little pose information as possible. Therefore, f(x) is not only generative for image synthesis, but also discriminative for face recognition…", "…AAE 430 has two objectives in order to turn an autoencoder into a generative model.  First, the autoencoder reconstructs the input image.  Second, the latent vector generated by the encoder is learned to match an arbitrary prior distribution by training D…", "…Three models were trained using different numbers of input images per subject: n=1, 4, 6, with n=1 associated with the single-image DR-GAN…", "…To quantitatively evaluate the correlation between the coefficients and face recognition performance, an identity classification experiment was performed on a IJB-A dataset. Specifically, all frames of one video were randomly selected for each subject, with half of images being used for training and the remaining half for testing. The training and testing sets shared the same identities. Therefore, in the testing stage, the output of the softmax layer could be used as the probability of each testing image belonging to the right identity class. This probability is an indicator of how well the input image can be recognized as the true identity…" Also, see at least Xu, ¶ [0092 – 0096, 0105], FIGS. 2 – 6).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571) 272 – 0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666